Citation Nr: 1605499	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  04-09 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected Meniere's syndrome.

REPRESENTATION

Appellant represented by:	Chris Hanson, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1960 to July 1960, May 1968 to October 1969 and January 1991 to July 1991.

Originally, this matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a February 2010 decision, the Board denied a higher rating. The Veteran appealed the denial to the Court, and by February 2011 Order; the Court vacated the Board's February 2010 decision and remanded the claim back to the Board for further development. In August 2011 the Board remanded the claim for additional development.  

Following this additional development, in April 2012, the Board again denied the Veteran a rating in excess of 30 percent for Meniere's syndrome. The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Memorandum Decision, the Court vacated the April 2012 Board decision and remanded the issue to the Board for action consistent with the Memorandum Decision.

In March 2014 and September 2014 the Board again remanded the Veteran's claim for further development. The appeal is not back before the Board for adjudication.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the symptoms of his Meniere's syndrome most closely approximated hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for the service-connected Meniere's syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, 4.87 including Diagnostic Codes (DCs) 6100, 6204, 6205, 6260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Since the Board is granting the Veteran a 100 percent rating for Meniere's disease for the entirety of the period on appeal, which is a full grant of benefits, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

Increased Ratings

Diagnostic Code 6205 provides ratings for Meniere's disease.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's disease with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling. 

A Note to Diagnostic Code 6205 provides that Meniere's disease is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2015).

Merits

The Veteran contends that he is entitled to a 100 percent rating for his Meniere's syndrome because he has hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.

In a March 16, 2005, private medical examination report, noted that the Veteran experienced recurring episodes of dizzy spells that [were] characterized by a vertiginous sensation that caused a staggering effect and an inability to ambulate.  He had reported that spells occurred approximately twice per week, for up to two to three hours per occurrence, and the he was unable to perform normal activities during these episodes.  The physician diagnosed him with recurrent vertigo spells and sensorineural hearing loss most likely related to Meniere's syndrome, and chronic tinnitus as a result of sensorineural hearing loss.  

In February 2008 the Veteran underwent a VA examination he reported high-pitched ringing in both ears, vertigo and fullness in both ear.  He also described vertigo as a sensation that the room was spinning, which occurred two to three times per week, lasting from several minutes to an hour.  IN an April 2008 VA examination the Veteran continued to complain that he suffered from three to four episodes of dizziness per week that usually lasted from a few minutes to 30 minutes and required him to stay down or sit in a chair.  The April 2008 VA examiner attributed this, in part, to his Meniere's syndrome.

In October 2008 the Veteran attended a third VA examination wherein he reported vertiginous symptoms 2 to 4 times per week lasting between 10 and 40 minutes, which required him to sit until the symptoms abated.  The VA examiner attributed this, in part, to the Veteran's Meniere's disease.  

In August 2011 the Veteran attend a VA examination wherein the Veteran reported that he suffered from dizzy spells four to five times per week, which he described as a spinning sensation that lasted from 20 minutes to an hours.  This examiner found that the Veteran's cerebellar gait was not exacerbated or associated with the Veteran's Meniere's disease, and erroneously commented that cerebellar gait are not produced by Meniere's disease. This aspect of this opinion is deemed of no probative value.

In May 2014 opinion, a VA examiner noted that the Veteran had a gait abnormality, but felt that neurology should be consulted to determine whether he had an isolated cerebellar abnormality.  The Veteran was scheduled for such an examination, but did not attend and provided no explanation for his absence.

The Board reasons that the Veteran's Meniere's disease warrants a 100 percent disability rating throughout the appeal period.  The Veteran has consistently provided credible evidence that he suffers from hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly as noted in every one of his examinations and treatment reports.  The evidence of record specifically notes a staggering effect, a cerebellar gait and an abnormal gait in the 2005, 2011 and 2014 private and VA examinations; moreover, in the 2007 and 2008 examinations, the Veteran reported that his episodes make the room spin. 

The Board also emphasizes that the Veteran's lay statement are credible and support the symptomology of a cerebellar gait as provided in the Court's May 2013 Memorandum decision which defined a cerebellar gait as "a staggering ataxic gait, sometimes with a tendency to fall to one side and that a ataxic gait is an unsteady uncoordinated walk, with a wide base and the feet thrown out."  With this definition in mind, the Board notes that the Veteran has reported such symptoms in every examination to address his Meniere's disease.  The Board finds that these statements by the Veteran were competent as the symptomology are readily identifiable to the Veteran.  These symptoms were later reported to the various VA examiners, with at least one identifying the symptoms as a cerebellar gait.  Considering the foregoing, the Board finds that the Veteran's Meniere's disease warrants a 100 percent disability rating throughout the appeal period.


ORDER

Entitlement to a 100 percent rating for Meniere's disease throughout the pendency of the appeal period is granted, subject to the criteria applicable to the payment of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


